Citation Nr: 1737140	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of veteran status for Department of Veterans Affairs compensation purposes.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The appellant presently has no recognized military, naval, or air service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2013, July 2014, and January 2016, the Board remanded the matter for due process considerations, namely, to afford the appellant a requested hearing.  As explained further in a later section, in March 2013, the appellant explained that he was incarcerated and unable to travel to attend a hearing, but requested a videoconference hearing set up at his penal institution.  The penal institution rejected VA's request to do so.  After successive remands to attempt to accommodate the appellant's hearing request, in an August 2017 correspondence, the appellant stated that he is unable to attend an appeal hearing at this time.  The Board notes that it appears the appellant remains incarcerated.  As a result, the Board deems his request for a hearing to be withdrawn.   


FINDINGS OF FACT

1.  The appellant has no recognized service in the Armed Forces of the United States of America.

2.  There is no reasonable possibility that any assistance VA would provide the claimant would substantiate the claim.


CONCLUSION OF LAW

The appellant is not a "veteran" for VA benefits purposes.  38 U.S.C.A. § 101 (2), (10)(West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the appellant in January 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In compliance with its duty to assist, as discussed more fully in the next section, VA attempted to verify the appellant's claimed military service and to retrieve military records.

The appellant is entitled to substantial compliance with Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  In his April 2011 VA Form 9, the appellant requested a hearing before a Veterans Law Judge in Washington, DC.  In a March 2013 letter, however, the appellant explained that he was incarcerated and unable to travel to attend a hearing.  He requested a Board videoconference hearing in lieu of an in-person hearing and claimed that videoconference equipment was available at his penal institution.  

In April 2013, the Board remanded the matter for the purpose of affording the appellant his requested hearing.  The record shows that the RO contacted the appellant's penal institution in September 2013 and was advised that their videoconference equipment was available only for judicial proceedings involving an inmate's incarceration.  

In a September 2013 letter, the RO advised the appellant that he had been scheduled for a Board videoconference hearing to be held at the Waco RO in November 2013.  Later that month, the appellant responded that he was unable to travel to the Waco RO in light of his incarceration and again asked for a videoconference hearing at his penal institution.  The RO did not respond to the appellant.  After the appellant failed to appear for the scheduled November 2013 Board hearing, the RO returned the appeal to the Board.  

In July 2014, the Board again remanded the matter to comply with the appellant's outstanding hearing request.  The Board noted that the record on appeal contained an August 2013 memorandum from the Texas Department of Criminal Justice (TDCJ) indicating that the appellant's projected release date was June 7, 2014, and that a check of the TDCJ website under relevant data appeared to indicate that the appellant was no longer incarcerated.  In light of these factors, the Board directed the RO to schedule the appellant's requested videoconference hearing, documenting all attempts to contact the claimant.  After the case was returned to the Board, the Board found no indication in the record that the RO complied with the July 2014 remand instructions.  Therefore, it again remanded the case in January 2016.  

The January 2016 Board remand instructed the RO to schedule another hearing after first determining if the appellant was still incarcerated.  A Travel Board hearing was then scheduled for June 2016.  The appellant failed to attend the hearing and the case was returned to the Board.  Subsequent correspondence from the appellant indicated he was still incarcerated.  Accordingly, the Board sent him a July 2017 letter to the prison to notify him that VA could not accommodate his request for a hearing due to his inability to travel to a VA facility.  The Board presented him with options for supplying additional evidence or argument.  In an August 2017 correspondence, the appellant stated that he was unable to attend the appeal hearing.

In light of the foregoing, the Board deems the appellant's request for a hearing to be withdrawn and it finds that there has been substantial compliance with the remand directives to afford the appellant a Board hearing.  See Stegall, 11 Vet. App. at 268.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Status as a Veteran

The appellant submitted claims of service connection for gunshot wounds and a mental disorder (claimed as being "mind chipped"), and of non-service-connected pension.  For the most part, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined by statute and restricted, among other requirements, to those individuals who served in the Armed Forces of the United States of America.  38 U.S.C.A. § 101 (2), (10).

When the claimant does not submit evidence of service or the evidence submitted does not meet regulatory requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203 (c) (2016).  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).

In this case, unfortunately, the appellant's assertions stretch the bounds of reality.  In the appellant's December 2009 claim, he contended he entered active service the first time on November 23, 1963.  The Board notes that the appellant would have been 10 years old on that date.  He claimed the place he entered service was "Dallas Parklane Hospital for John F. Kennedy."  He appears to indicate he is still in service.  For the branch of service, he entered "all service, special forces."  He contended he was a 5-star general.  He claimed he entered his second period of active service in May 1971, again stating he was a member of all branches.  In other documents submitted since, he asserts that he was a Green Beret.  Additionally, he remarked that he was shot in Vietnam and received two Purple Hearts and the Congressional Medal of Honor for stopping the war.  He asserted that he was chosen to be John F. Kennedy's doctor.  

In a January 2010 request through the Defense Personnel Records Information Retrieval System (DPRIS), the RO attempted to verify service and obtain military records based on the appellant's social security number.  The response from DPRIS was that the social security number did not exist in the system.  The social security number was later verified through the Social Security Administration as the correct one for the appellant.

The RO sent several requests in January 2010 to the appellant asking him to provide his service dates, branch of service, and a copy of his DD Form 214 Certificate of Release or Discharge.  Each time the appellant responded with contentions similar to those on his claim form.  In one response, he stated his active service was from 1964 to 1971.  He asserted that he was the adoptive son of Howard Hughes and that he was, perhaps, currently in the Secret Service.  He also asserted that at 10 years old, he was asked to help out with the investigation and treatment of John F. Kennedy after his assassination.

In February 2010, the RO denied the claim for failure to provide requested information.  To date, the appellant has not provided any other evidence or materially different contentions.

Based on the foregoing, the Board finds the appellant has not established that he is entitled to recognition as a "veteran" for purposes of VA benefits.  Here, DPRIS shows no record of the appellant based on an inquiry using the appellant's correct social security number.  The DPRIS response, especially in conjunction with the verified social security number, is highly probative evidence against the claim.

To the extent VA must verify service directly from the service department, see 38 C.F.R. § 3.203 (c), the Board finds this provision inapplicable, where, as here, the appellant's description of his service is implausible on its face.  In that regard, the Board finds this to be a circumstance in which VA may refrain from or discontinue providing assistance under 38 C.F.R. § 3.159(d)(2016).  That regulation provides, in pertinent part, that "VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide the claimant would substantiate the claim."  Id.  Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include "(2) Claims that are inherently incredible or clearly lack merit. . . ."  Id.

Here VA attempted to verify the appellant's claimed service through a service department information exchange system, DPRIS.  No records were found.  The appellant's claims of military service would make him 10 years old when he entered service.  The grandiosity of his claims that he stopped the Vietnam War, that he was brought in (at age 10) to investigate John F. Kennedy's assassination, and that he served in all branches, etc., cause them to be inherently lacking in credibility.  So does the fact that the appellant was unable to supply a DD 214, a specific branch of service, and dates of the end of his service.  Because these assertions are inherently incredible, VA has no further duty to pursue verification of service directly with the service departments.

As there is no credible indication that the appellant had service in the Armed Forces of the United States, he has not established status as a "veteran" for VA benefits.  The benefit of the doubt rule does not apply here because there is no credible evidence in appellant's favor.









ORDER

Entitlement to recognition as a "veteran" for VA benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


